Broyles, O. J.
1. This is a garnishment proceeding. Under the facts of the case as disclosed by the record, the court did not err in overruling the objections of the defendant to the judgment moved for by the plaintiffs.
2. The verdict in favor of the traverse to the defendant’s plea that the fund in question was exempt from the process of garnishment was amply authorized by the evidence. The bill of exceptions recites that the verdict was directed, but the record shows that the issue was submitted to the jury; and where there is a conflict between the bill of exceptions *328and tile record, it is well settled that the record controls. In view of the verdict in favor of the traverse, the court did not err in entering up judgment against the garnishee and against the principal and the surety in the dissolution bond.
Decided March 26, 1935.
Beheading denied June 22, 1935.
B. 8. Wimberly, Smith & Srrwth, for plaintiff in error.
Zach Arnold, Q. T. Harrell, contra.
3. This is the third appearance here of this ease. See 44 Ga. App. 350 (161 S. E. 671) ; 46 Ga. App. 468 (167 S. E. 926). It appearing to this court that the instant writ of error was probably prosecuted for the purpose of delay, the request of the defendant in error that ten per cent, damages be taxed against the plaintiff in error is granted.

Judgment affirmed, until damages.


MacIntyre and Guerry, JJ., concur.